10/20/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0407



                             No. DA 20-0407

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KEITH WILLIAM WALKER,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 25, 2020 to

prepare, file, and serve the Appellant’s opening brief.




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                               October 20 2020